        
Exhibit 10.200


EIGHTH AMENDMENT TO
ERIE INSURANCE GROUP
RETIREMENT PLAN FOR EMPLOYEES


(As Amended and Restated effective December 31, 2014)


WHEREAS, Erie Indemnity Company (the “Company”) maintains the Erie Insurance
Group Retirement Plan for Employees (the “Plan”) under an amendment and
restatement effective December 31, 2014;


WHEREAS, the Plan provides that the Company may amend the Plan; and


WHEREAS, the Company wishes to amend the Plan to change the basis for making
certain actuarial computations under the Plan.
  
NOW, THEREFORE, effective as of December 31, 2018, Section 2.11 of the Plan is
deleted in its entirety and the following shall be inserted in lieu thereof:


2.11
“Compensation” for any period shall mean the rate of base compensation of a
Covered Employee from the Employers during the period. For this purpose, “base
compensation” shall mean regular base salary in the case of an employee
compensated on a salaried basis, and regular base wages in the case of an
employee compensated on an hourly basis, and in all cases shall exclude Form W-2
income in the form of overtime compensation, bonuses, commissions, deferred
compensation plan payments, severance pay under any severance benefit plan and
any other form of special or extraordinary compensation, but shall include Form
W-2 income paid as a lump sum in lieu of merit increase and compensation
excluded from Form W-2 income because of salary reduction agreements in
connection with plans described in Section 125, 132(f)(4) or 401(k) of the Code,
or resulting from deferred compensation contracts for the period in question.
Compensation shall exclude any differential wage payments made on behalf of a
Covered Employee who is on military leave. Effective for each Plan Year
beginning on and after December 31, 1989, in no event shall the amount of
Compensation taken into account under the Plan exceed the adjusted annual
limitation permitted under Section 401(a)(17) of the Code for such Plan Year.
Such adjusted annual limitation shall be, for each Plan Year beginning on






--------------------------------------------------------------------------------




and after December 31, 2001, $200,000 (as adjusted for cost-of-living increases
in accordance with Section 401(a)(17)(B) of the Code). For purposes of
determining benefit accruals in any given Plan Year beginning after December 31,
2001, the annual compensation limitation for any determination period after
December 31, 1993 and before December 31, 2001, shall be $200,000.




* * * * * * *
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed this
23rd day of December, 2019.


 
 
ERIE INDEMNITY COMPANY
 
 
 
ATTEST:
 
 
 
 
 
/s/ Maureen Krowicki
 
By: /s/ Brian W.
Bolash                                                                               
 
 
 
 
 
Title: Senior Vice President                      
 
 
 
 
 
 
 
 
 
 
 
 









2